   Case: 4:21-cv-00780-JAR Doc. #: 3 Filed: 07/21/21 Page: 1 of 5 PageID #: 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MELVIN D BOZEMAN, JR.,                            )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4:21-CV-780-JAR
                                                  )
filDGE CRAIG KENNEDY HIGGINS,                     )
                                                  )
               Defe~dant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on self-represented plaintiff Melvin D Bozeman, Jr.'s

motion for leave to proceed in forma pauperis. Based on the affidavit filed in support of the

motion, the motion will be granted. Additionally, the Court will dismiss plaintiff's complaint on

initial review pursuant to 28 U.S.C. § 1915(e).

                                Legal Standard on Initial Review

       This Court is required to review a complaint filed in forma pauperis, and must dismiss it

if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2). An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319,328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face."

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff "pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege facts in painstaking detail,

the facts alleged "must be enough to raise a right to relief above the speculative level." Twombly,

550 U.S. at 555. This standard "demands more than an unadorned, the-defendant-unlawfully-
    Case: 4:21-cv-00780-JAR Doc. #: 3 Filed: 07/21/21 Page: 2 of 5 PageID #: 14




harmed-me accusation." Iqbal, 556 U.S. at 678. Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912,914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

       Plaintiff brings this complaint against Judge Craig Kennedy Higgins of the St. Louis City
                                                               I




Circuit Court, seeking a "writ of certiorari to be ordered to review the case entitled 2022-

AC 12162." Based on a review of Missouri Case.net, plaintiff was involved in an underlying state

court action for unlawful detainer pursuant to Missouri Revised Statute Chapter 534. 1 See




1
  Plaintiffs underlying state court case was reviewed on Case.net, Missouri's online case
management system. The Court takes judicial notice of these public records. See Levy v. Ohl, 477
F.3d 988,991 (8th Cir. 2007) (explaining that district court may take judicial notice of public state
records).



                                                  -2-
   Case: 4:21-cv-00780-JAR Doc. #: 3 Filed: 07/21/21 Page: 3 of 5 PageID #: 15




Breckenridge Prop. Fund 2016, LLC v. Tolen, No. 2022-AC12162 (22nd Jud. Cir. filed Dec. 29,

2020). Defendant presided over this underlying action, and plaintiff acted as his own attorney. Id.

        On June 23, 2021, after a bench trial, plaintiff was found to have unlawfully. possessed

property located at 4206 Delmar, St. Louis, Missouri, owned by Breckenridge Property Fund 2016,

LLC. On July 6, 2021, the property company filed an execution for possession of premises against

plaintiff. Id.

        Although plaintiff asserts various legal theories in his complaint, he seeks to hold defendant

liable for due process violations arising out of the state court proceedings. He also challenges the

state court's subject matter and personal jurisdiction. For relief, plaintiff seeks a "writ of certiorari

to ensure that all measures of equity and justice continue to prevail in a justiciable manner, and

serve the people in whom these practices adversely affect, especially the [plaintiff]"

                                              Discussion

        Plaintiffs complaint is subject to dismis'sal for failure to state a claim upon which relief

can be granted. Judicial immunity applies in this case and provides defendant with immunity from

suit. Because a judicial officer, exercising the authority in which he or she is vested, should be

free to act upon their own convictions, judicial immunity provides a judge with immunity from

suit. Hamilton v. City of Hayti, Mo., 948 F.3d 921, 925 (8th Cir. 2020) .. "Like other forms of

official immunity, judicial immunity is an immunity from suit, not just from ultimate assessment

of damages." Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity applies even when the judge

is accused of acting maliciously or corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967); see also

Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018) (stating that "judiciarimmunity is not

overcome by allegations of bad faith or malice"). Moreover, "a judge will not be deprived of his




                                                  -3-
   Case: 4:21-cv-00780-JAR Doc. #: 3 Filed: 07/21/21 Page: 4 of 5 PageID #: 16




immunity because the action he took was in error or was in excess of his authority." Justice

Network, Inc. v. Craighead Cty., 931 F.3d 753, 760 (8th Cir. 2019).

        Plaintiffs allegations of defendant's wrongdoing fall squarely within those acts normally

performed by a judge in his judicial capacity. See Birch v. Mazander, 678 F.2d 754, 756 (8th Cir.

1982). Thus, defendant's judicial immunity from§ 1983 actions bars plaintiffs recovery in this

case.

        To the extent plaintiff is seeking federal review of the Missouri state court decision, this

Court has no jurisdiction. Under the Rooker-Feldman doctrine, federal courts lack subject matter

jurisdiction over "cases brought by state court losers complaining of injuries caused by state court

judgments rendered before the district court proceedings are commenced and inviting district court

review and rejection of those judgments." Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284 (2005). The Rooker-Feldman doctrine provides that a federal district court lacks

jurisdiction to consider a claim which "in effect constitutes a challenge to a state court decision."

Ballinger v. Culotta, 322 F.3d 546, 548 (8th Cir. 2003). This is so because federal district courts

"exercise original, not appellate,jurisdiction." Exxon Mobil, 544 U.S. at 283.

        For these reasons, the Court will dismiss plaintiffs case on initial review pursuant to 28

U.S.C. § 1915(e)(2)(B).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that plaintiffs complaint 1s DISMISSED without

prejudice. See 28 U.S.C. § 1915(e)(2)(B).




                                                 -4-
Case: 4:21-cv-00780-JAR Doc. #: 3 Filed: 07/21/21 Page: 5 of 5 PageID #: 17




   An Order of Dismissal will accompany this Memorandum and Order .
                    .s7'
   Dated this   d'f- day of July, 2021.


                                                =.ROSS
                                                  ~ED STATES DISTRICT JUDGE




                                          -5-
